DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 

Status of the Claims
The reply filed 01/04/2022 is acknowledged.
	All species elections are withdrawn and claim 1 is examined for patentability of additional species. 
	Claims 1-4, 6-8, and 11-21 are treated on the merits in this action.  

Terminal Disclaimer
01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10596192 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Rejections Withdrawn
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment.  
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment.  
The rejection of claim(s) 1, 2, 5 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Cacchio, Arthritis and Rheumatism, 61, 1, 2009 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-2, 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Cacchio, Arthritis and Rheumatism, 61, 1, 2009 in view of Tallia, American Family Physician, 67, 6, 2003 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10596192 has been withdrawn in light of the terminal disclaimer filed 01/04/2022. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Cacchio teaches treating a patient population different from that claimed. Claim 1 has been clarified to recite wherein the rotator cuff tendon is partially torn or ruptured. Cacchio teaches treatment of tendinitis in a rotator cuff, but does not teach or suggest treating patients having a partially torn or ruptured rotator cuff tendon. Since Cacchio is specific to calcific tendinitis, one skilled in the art would have had little reason to expect success for administering a zinc chelator as the sole active ingredient to patients having a partially torn or ruptured rotator cuff tendon. 
New claims 12-21 are directed to a similar method where the sole active ingredient is zinc. As previously indicated the combined teachings of Wang, BMJ Case Reports, 2013 and Hill, US 20120328700 A1 in view of Silvetti, US 6046178 do not suggest treating rotator cuff conditions with a composition which contains zinc as the sole active ingredient, e.g., the hydrogel of Hill also contains osteoconductive or osteogenic hydroxy apatite. See Office action dated 08/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, and 11-21 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                


/SUSAN T TRAN/Primary Examiner, Art Unit 1615